UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1371


SHAO YONG JIANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 7, 2012          Decided:   September 12, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner.   Stuart F.
Delery, Acting Assistant Attorney General, Jennifer P. Levings,
Senior Litigation Counsel, Laura Halliday Hickein, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shao Yong Jiang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to reopen

proceedings.       We have reviewed the record and the Board’s order

and conclude that the Board did not abuse its discretion in

denying the motion to reopen.                See 8 C.F.R. § 1003.2(a), (c)

(2012).       We   therefore    deny   the    petition   for   review   for   the

reasons stated by the Board.           See In re: Shao Yong Jiang (B.I.A.

Feb. 23, 2012).         We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented     in   the

materials     before   the     court   and    argument   would   not    aid   the

decisional process.

                                                               PETITION DENIED




                                        2